DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
Claim 1 recites:
“1. An air filter medium comprising a first porous PTFE membrane and a second
porous PTFE membrane, wherein 
the air filter medium has a first main surface and a second main surface, 
the first porous PTFE membrane and the second porous PTFE membrane are arranged so that an air flow moving from the first main surface to the second main surface passes through the first porous PTFE membrane and subsequently through the second porous PTFE membrane, 
the first porous PTFE membrane comprises a plurality of nodes and a plurality of fibrils, 
a proportion of areas occupied by the plurality of nodes on a surface of the first porous PTFE membrane is in the range of 1.5 to 3.0%, and
an average of the areas of the plurality of nodes is 200 µm2 or more.”  Emphasis added.

For the purpose of examination, the term “an average of the areas of the plurality of nodes” is interpreted to mean that each node has an average area of 200 µm2 or more. 

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–8 are rejected under 35 U.S.C. 103 as being obvious over Shibuya et al., US 2017/0128876 (“Shibuya”) in view of Yamamoto et al., US 5,409,515 (“Yamamoto”). 
Claim 1 requires an air filter medium comprising a first porous PTFE membrane and a second porous PTFE membrane. The air filter medium has a first main surface and a second main surface. The first porous PTFE membrane and the second porous PTFE membrane are arranged so that an air flow moving from the first main surface to the second main surface passes through the first porous PTFE membrane and subsequently through the second porous PTFE membrane. The first porous PTFE membrane comprises a plurality of nodes and a plurality of fibrils. A proportion of areas occupied by the plurality of nodes on a surface of the first porous PTFE membrane is in the range of 1.5 to 3.0%. And an average of the areas of the plurality of nodes is 200 µm2 or more.
Shibuya discloses a filter medium 10 comprising a first porous membrane 2 composed of PTFE and a second porous membrane 3 composed of PTFE. Shibuya Fig. 1A, [0034] and [0038]. Shibuya discloses that its air filter medium 10 has a first main surface (the top side surface of filter medium 10, id. at Fig. 1A, [0037]) and a second main surface (the bottom side id. at Fig. 1A, [0037]). Additionally, Shibuya discloses that its first porous PTFE membrane 2 is disposed on the upstream side of airflow and the second porous PTFE membrane 3 is disposed on the downstream side of airflow. Id. at Fig. 1A, [0037]. Furthermore, Shibuya discloses that its first porous PTFE membrane 2 comprises a plurality of nodes and fibrils. Id. at Fig. 1A, [0037].
Shibuya does not disclose a proportion of areas occupied by the plurality of nodes on a surface of the first porous PTFE membrane is in the range of 1.5 to 3.0%, and an average of the areas of the plurality of nodes is 200 µm2 or more. 
However, Shibuya teaches that the majority of the first membrane 2 is fibrillated because the content not fibrillated is 0.1–20% by weight.  Shibuya [0072].  Yamamoto teaches that a PTFE material that is dominantly composed of fibrils comprises a fibril to node ratio of 99:1 to 75:25 (i.e., a proportion of the areas occupied by nodes ranging from 1–25%).  Because Shibuya’s first PTFE membrane 2 is primarily made of material that is fibrillated, while the state of the art teaches that PTFE membranes dominantly composed of fibrils have a proportion of the areas of nodes ranging from 1–25%, it would have been obvious for Shibuya’s first membrane 2 to have a proportion of areas occupied by the nodes within this range.  The range of 1–25% overlaps with the claimed range of 1.5–3.0%, thereby establishing a prima facie case of obviousness.  MPEP 2144.05(I).
Additionally, Shibuya teaches that the nodes (i.e., the “knotted portion”) of its first layer 2 are “relatively large in size” and are used to support the membrane 2 in the thickness direction.  Shibuya [0075].  Therefore, it would have been obvious to use routine experimentation to determine the optimal size of the nodes in the first layer 2, because the nodes must be large enough to provide sufficient support for the membrane.  MPEP 2144.05(II).  
Claim 2 requires that for the air filter medium of claim 1, the second porous PTFE membrane comprises a plurality of nodes and a plurality of fibrils. A proportion of areas occupied by the plurality of nodes on a surface of the second porous PTFE membrane is smaller than the proportion of the areas occupied by the plurality of nodes on the surface of the first porous PTFE membrane. 
Shibuya discloses that its second porous PTFE membrane 3 comprises a plurality of nodes and fibrils. Shibuya Fig. 1A, [0037]. 
Shibuya does not discloses that its second porous PTFE membrane 3 has a proportion of areas occupied by the plurality of nodes on a surface smaller than that on the first porous PTFE membrane. 
However, Shibuya discloses that its second membrane 3 is manufactured in a process that uses less liquid lubricant than the process for making the first membrane 2.  Shibuya [0162].  Instant disclosure states that the amount of liquid lubricant used in manufacturing the membranes affects the proportion of the areas occupied by the nodes.  Spec. [0051].  The disclosure indicates that the more lubricant used, the larger the proportion of areas occupied by the nodes.  This is because in example A, the 1st membrane is made with 20 parts by weight lubricant while in example D the 2nd membrane is made with 19 wt% lubricant, but the 1st membrane A has a larger area occupied by nodes than the 2nd membrane D.  Id. at [0082], [0087], [0101].  Therefore, because Shibuya’s 2nd membrane 3 is manufactured with less lubricant than the 1st membrane 2, it would be expected that the 2nd membrane 3 would have a smaller proportion of areas occupied by nodes than the 1st membrane 2.
Claim 3 requires that for the air filter medium of claim 1, the second porous PTFE membrane comprises a plurality of nodes and a plurality of fibrils. A proportion of areas  Claim 4 requires that for the air filter medium of claim 1, an average of areas of the plurality of nodes of the second porous PTFE membrane is in the range of 3.0 to 20 µm2.
Shibuya discloses that its second porous PTFE membrane 3 comprises a plurality of nodes and fibrils. Shibuya Fig. 1A, [0037]. 
Shibuya does not discloses that its second porous PTFE membrane 3 has a proportion of areas occupied by the plurality of nodes on a surface being in the range of 0.7 to 1.0%. Shibuya also does not teach that an average of areas of the plurality of nodes of the second porous PTFE membrane is in the range of 3.0 to 20 µm2.
In the analogous art of filtering media, Yamamoto discloses a porous PTFE membrane with the ratio of the area of a fibril to a node being 99:1 to 75:25, with each node having an area of 2 µm2. Yamamoto col. 7, ll. 1–11. Converting this ratio to the proportion of areas occupied by the plurality of nodes on a surface of membrane gives a range of 1 to 25%. It would have been obvious to substitute Yamamoto’s PTFE membrane for Shibuya’s second membrane 3. MPEP 2141(III)(B). With this modification, Shibuya’s second porous PTFE membrane would comprise nodes of 2 µm2. Yamamoto col. 7, ll. 10.  The prior art range of 2 µm2 or less is close enough to the claimed range of 3-20 µm2 to establish a prima facie case of obviousness.  MPEP 2144.05(I).  
Claim 5 requires that for the air filter medium of claim 1, when poly-a- olefin in the form of polydisperse particles with an average particle diameter of 0.15 µm is passed through the air filter medium at a concentration of 20 to 40 g/m3 and a linear flow velocity of 5.3 cm/sec to measure change in pressure drop, an amount of poly-a-olefin collected by the air filter medium is 20 mg/m2
Shibuya discloses that when air containing polyalphaolefin particles with a count median diameter of 0.25 µm is continuously passed through at a flow rate of 5.3 cm/sec and pressure loss is increased by 250 Pa. Shibuya [0011]. Shibuya also discloses a wide range of field use of the claim fitler such as a HEPA filter for hospital use, a columnar cartridge for industrial use, a bug filter and a catalyst filter, etc. Shibuya [0098].
Shibuya does not explicitly disclose an average particle diameter of 0.15 µm for poly-a- olefin in the form of polydisperse particles or a concentration of 20 to 40 g/m3. Additionally, Shibuya does not disclose an amount of poly-a-olefin collected by the air filter medium is 20 mg/m2/Pa or more at a time point where the pressure drop reaches 500 Pa.
However, it would have been obvious use routine experimentation to optimize the operation conditions of Shibuya’s filter medium 10 for different applications. MPEP 2144.05(Ⅱ).
Claim 6 requires that for the air filter medium of claim 1, when NaCl in the form of polydisperse particles with an average particle diameter of 0.5 µm is passed through the air filter medium at a concentration of 1 to 3 g/m3 and a linear flow velocity of 5.3 cm/sec to measure change in pressure drop, an amount of NaCl collected by the air filter medium is 8 mg/m2/Pa or more at a time point where the pressure drop reaches 500 Pa.
Shibuya discloses that a collecting efficiency of NaCl particles with a particle diameter of 0.3 μm is 99.97% or more when air containing the NaCl particles is passed through at a flow rate of 5.3 cm/sec. The dust retention amount is 25 g/m2
Shibuya does not disclose an operation condition of having NaCl with an average diameter of 0.5 µm in the form of polydisperse particles passing through the air filter medium at a concentration of 1 to 3 g/m3. 
However, it would have been obvious use routine experimentation to optimize the operation conditions of Shibuya’s filter medium 10 for different applications. MPEP 2144.05(Ⅱ).
Claim 7 requires that an air filter pack comprising the air filter medium of claim 1, the air filter medium being pleated. 
Shibuya’s discloses an air filter pack 30 comprises air filter medium 10, wherein the air filter medium 10 is pleated. Shibuya Fig. 3, [0109].
Claim 8 requires that an air filter unit comprising the air filter pack of claim 7 and a frame supporting the air filter pack.
Shibuya discloses an air filter unit 50 comprising the air filter pack 30 and a frame body 40 supporting the air filter pack 30. Shibuya Fig. 4, [0113].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIANPING HE whose telephone number is (571)272-8385.  The examiner can normally be reached on 7:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelley Heidi can be reached on (571) 270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Qianping He/Examiner, Art Unit 1776                                                         

/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776